DETAILED ACTION
                                      Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                  Response to Amendment
	Claims 1-13 have been cancelled; claims 14, 17, 19, 21-23, 25, and 26 have been amended; claim 27 has been newly added; and claims 14-27 are currently pending. 

                                                    Priority
	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).	

                                      Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Dausch (US 2012/0319535, hereinafter “Dausch”) in view of Ikeda (JP 2012203148 A, hereinafter “Ikeda”).

In regards to claim 25, Dausch discloses (See, for example, Figs. 5 and 6) an at least partially transparent device, comprising: 
an at least partially transparent substrate (180); 
first (156) and second (162) at least partially transparent electrode layers arranged on a side of a first face of the substrate (180) and each including at least one electrically conductive material (See, for example, Par [0022]); 
an at least partially transparent functional layer (158), arranged between and in direct contact with the first (156) and the second (162) electrode layers; and at least one cavity (184) crossing at least one part of the substrate from a second face of the substrate opposite to the first face (See, for example, Fig. 5).
	Dausch is silent about that the at least partially transparent substrate, the first at least partially transparent electrode layer, the second at least partially transparent electrode layer, and the at least partially transparent functional layer have, for wavelengths between around 350nm and 1µm, a transmission or transmittance rate greater than or equal to around 60%, which can be crossed by at least 60% of light beams of wavelength comprised in a range [350nm ; 1 µm]. 
	Ikeda while disclosing a display device teaches (See, for example, Fig. 3) at least partially transparent substrate (1), the first at least partially transparent electrode layer (3), the second at least partially transparent electrode layer (7), and the at least partially transparent functional layer (4) have, for wavelengths between around 350nm and 1µm (400nm to 700nm, See for example, page 2, 4th par), a transmission or transmittance rate greater than or equal to around 60%, which can be crossed by at least 60% of light beams of wavelength comprised in a range [350nm ; 1 µm] (See, for example, page 2, 4th full par).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Dausch by Ikeda because this would help align the pixel of the color filter to align more easily to achieve favorable display quality. 

In regards to claim 26, Dausch discloses (see, for example, Figs. 5 and 6) the substrate comprises glass and/or at least one polymer material, and/or the first and the second electrode layers comprise ITO and/or ZnO doped with Ga and/or ZnO doped with Al, and/or the functional layer comprises at least one of the following materials: PZT, PMN-PT, KNN, NBT-BT, BaTiO.sub.3 (“A piezoelectric material layer 158 such as , for example, a piezoelectric (PZT) film ….”, See, for example, Par [0022]).


                                        Allowable Subject Matter

    
 Claim 14 and 27 are allowed over prior art of record.

The following is a statement of reasons for the indication of allowable subject matter: The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record among other limitations does not teach forming functional layers, wherein the first separation layer having the first material, the second separation layer having the second material,  and the functional layer having the third material; wherein the first, second and third materials are different from each other; removing the second separation layer and forming the at least one partially transparent electrode layer on the functional layer.  

 Claims 15-24 are also allowed as being dependent of the allowed independent base claim.

                                               Response to Arguments
Applicant’s arguments with respect to claim 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

                                                       Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


                                            Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on 571-270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893